Exhibit 10.5





GENESEE & WYOMING INC.
SECOND AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN


[FORM OF] OPTION AWARD NOTICE




Grantee:
[Name]
Type of Award:
[Type]
Number of Shares:
[Number]
Exercise Price Per Share:
[Price]
Date of Grant:
[Date]
Expiration Date:
[Five Years from the Grant Date]
Anniversary Date:
[Date of First Grant for the Year of the Option]



1.    Grant of Option. This Award Notice serves to notify you that the
Compensation Committee (the “Committee”) of the Board of Directors of Genesee &
Wyoming Inc. (“G&W”) hereby grants to you, under G&W's Second Amended and
Restated 2004 Omnibus Incentive Plan (the “Plan”), an [Type] stock option (the
“Option”) to purchase, on the terms and conditions set forth in this Award
Notice and the Plan, up to the number of shares of G&W's Class A Common Stock,
par value $.01 per share (the “Common Stock”) at the exercise price per share
set forth above. The Plan is incorporated herein by reference and made a part of
this Award Notice. A copy of the Plan is available on G&W's Intranet under
Corporate Policies then Human Resources or from G&W's Human Resources Department
upon request. You should review the terms of this Award Notice and the Plan
carefully. The capitalized terms used in this Award Notice that are not defined
herein have the meanings as defined in the Plan.
2.    Term. Unless the Option is previously terminated pursuant to the terms of
the Plan or this Award Notice, the Option will expire at the close of business
on the Expiration Date.
3.    Vesting. Subject to the terms set forth in this Award Notice and the Plan,
the Option will vest and become exercisable as follows:
(i)    the Option shall first become exercisable with respect to [Number] Shares
on [Anniversary Date Year 1];


(ii)    the Option shall first become exercisable with respect to an additional
[Number] Shares on [Anniversary Date Year 2]; and


(iii)    the Option shall first become exercisable with respect to an additional
[Number] Shares on [Anniversary Date Year 3].


4.    Exercise.
(a)    Method of Exercise. To the extent exercisable under Section 3, the Option
may be exercised in whole or in part, provided that the Option may not be
exercised for less than one share of Common Stock in any single transaction. The
Option shall be exercised by your giving appropriate notice of such exercise to
G&W, or its designated agent in accordance with established procedures,
specifying the number of shares of Common Stock that you elect to purchase and
the Exercise Price to be paid. Upon determining

1

--------------------------------------------------------------------------------

that compliance with this Award Notice has occurred, including compliance with
such reasonable requirements as G&W may impose pursuant to the Plan or Section
12 of this Award Notice and payment of the Exercise Price, G&W, or its
designated agent, shall issue to you a certificate for the shares of Common
Stock purchased on the earliest practicable date (as determined by G&W)
thereafter.
(b)    Payment of Exercise Price. To the extent permissible under the Plan, the
Exercise Price may be paid using any one or any combination of the following
methods:
(i)    in cash or by check, with such payment accompanying your written exercise
notice;
[(ii)    by delivery of shares of Common Stock already owned by you, with such
shares of Common Stock valued at their Fair Market Value on the date of the
Option exercise;] [NOTE: not applicable in Australia or the Netherlands; insert
“(ii) RESERVED” if not applicable]
(iii)     subject to any and all limitations imposed by the Committee from time
to time (which may not be uniform), a “cashless exercise,” whereby you would
irrevocably instruct a broker or dealer to sell shares of Common Stock on your
behalf and deliver cash sale proceeds to G&W, or its designated agent, in
payment of the Exercise Price and, if applicable, direct G&W, or its designated
agent, to deliver shares of Common Stock to be issued upon such exercise of this
Option directly to such broker or dealer; or


(iv)     any other method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform).


[(c)    Withholdings. The exercise of the Option is conditioned upon your making
arrangements satisfactory to G&W for the payment to G&W, or its designated
agent, of the amount of all taxes required by any governmental authority to be
withheld and paid over by G&W to the governmental authority on account of the
exercise. The payment of such withholding taxes to G&W, or its designated agent,
may be made by one or any combination of the following methods: (i) in cash or
by check, (ii) by G&W withholding such taxes from any other compensation owed to
you by G&W or any Subsidiary, (iii) pursuant to a cashless exercise program as
contemplated in Section 4(b)(iii) above or (iv) any other method approved or
accepted by the Committee in its sole discretion, subject, in the case of
Section 4(c)(iii) and this Section 4(c)(iv), to any and all limitations imposed
by the Committee from time to time (which may not be uniform) as contemplated in
Section 4(b)(iii) and Section 4(b)(iv) above.] [NOTE: this version of 4(c) is
applicable in U.S. and Canada only]
[(c)    Responsibility for Taxes. Regardless of any action G&W, its designated
agent, or your employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that G&W and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of shares of Common Stock acquired pursuant to such exercise and
the receipt of any dividends; and (ii) do not commit, other than in accordance
with the Plan, to structure the terms of the grant or any aspect of the Option
to reduce or eliminate your liability for Tax-Related Items.



2

--------------------------------------------------------------------------------

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to G&W and/or the Employer to satisfy all withholding and payment
on account of obligations of G&W and/or the Employer. In this regard, you
authorize G&W and/or the Employer to withhold all applicable Tax-Related Items
legally payable by you from your wages or other cash compensation paid to you by
G&W and/or the Employer or from proceeds of the sale of shares of Common Stock.
Alternatively, or in addition, if permissible under local law, G&W, or its
designated agent, may sell or arrange for the sale of shares of Common Stock
that you acquire to meet the withholding obligation for Tax‑Related Items.
Finally, you shall pay to G&W, its designated agent, or the Employer any amount
of Tax-Related Items that G&W or the Employer may be required to withhold as a
result of your participation in the Plan or your purchase of shares of Common
Stock that cannot be satisfied by the means previously described. G&W, or its
designated agent, may refuse to honor the exercise and refuse to deliver the
shares of Common Stock if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section.


The payment of such withholding taxes to G&W may also be made pursuant to any
method approved or accepted by the Committee in its sole discretion, subject to
any and all limitations imposed by the Committee from time to time (which may
not be uniform) as contemplated in Section 4(b)(iii) and 4(b)(iv) above.] [NOTE:
this version of 4(c) is applicable in Australia and the Netherlands only]


5.    Effect of Death. In the event of your death prior to the complete exercise
of the Option, the remaining portion of the Option may be exercised in whole or
in part, subject to all of the conditions on exercise imposed by the Plan and
this Award Notice, within one year after the date of your death, but only: (i)
by the beneficiary designated on your beneficiary designation form filed with
G&W, or in the absence of same, by your estate or by or on behalf of the person
or persons to whom the Option passes under your will or the laws of descent and
distribution, (ii) to the extent that the Option was vested and exercisable on
the date of your death, and (iii) prior to the close of business on the
Expiration Date of the Option.
6.    Effect of Disability. In the event of your “Disability” prior to the
complete exercise of the Option, the remaining portion of the Option may be
exercised in whole or in part, subject to all of the conditions on exercise
imposed by the Plan and this Award Notice, within one year after the date of
your Disability, but only: (i) to the extent that the Option was vested and
exercisable on the date of your Disability, and (ii) prior to the close of
business on the Expiration Date of the Option. The term “Disability” means you
are permanently and totally disabled within the meaning of Section 22(e)(3) of
the Code.
7.    Effect of Other Termination.
(a)    With “Cause.” Upon your termination by G&W for Cause prior to the
complete exercise of the Option, the remaining portion of the Option, whether or
not then exercisable, shall be forfeited as of the date of such termination and
no longer exercisable on or after such date of termination.
(b)    Without “Cause.” Upon your termination for a reason other than death,
Disability or Cause prior to the complete exercise of the Option, the remaining
portion of the Option may be exercised in whole or in part, subject to all of
the conditions on exercise imposed by the Plan and this Award Notice, within
three months after the date of such termination, but only: (i) to the extent
that the Option was vested and exercisable on the date of such termination, and
(ii) prior to the Expiration Date of the Option.
(c)    The term “Cause” means (i) your willful and continued failure to
substantially perform your duties with G&W or a Subsidiary after written
warnings identifying the lack of substantial performance are delivered to you to
specifically identify the manner in which G&W or a Subsidiary believes that you
have not substantially performed your duties, (ii) your willful engaging in
illegal conduct which is materially and demonstrably injurious to G&W or any
Subsidiary, (iii) your commission of a felony, (iv) your material

3

--------------------------------------------------------------------------------

breach of a fiduciary duty owed by you to G&W or any Subsidiary, (v) your
intentional unauthorized disclosure to any person of confidential information or
trade secrets of a material nature relating to the business of G&W or any
Subsidiary, or (vi) your engaging in any conduct that G&W's or a Subsidiary's
written rules, regulations or policies specify as constituting grounds for
discharge.
[(d)    In the event of termination of your employment (whether or not in breach
of local labor laws), your right to receive an Option and vest in an Option
under the Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
termination of employment (whether or not in breach of local labor laws), your
right to exercise the Option after termination of employment, if any, will be
measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when you are no longer actively employed
for purposes of your Option grant.] [NOTE: this provision 7(d) is applicable in
Australia and the Netherlands only]


[8.    Notice of Disposition of Shares. You hereby agree that you shall promptly
notify G&W of the disposition of any of the shares of Common Stock acquired upon
exercise of the Option, including a disposition by sale, exchange, gift or
transfer of legal title, if such disposition occurs within two years from the
Date of Grant or within one year from the date that you exercise the Option and
acquire such shares of Common Stock.] [NOTE: this provision 8 is applicable in
U.S. only; if not applicable insert “8. RESERVED”]
9.    Nonassignability. The Option may not be sold, alienated, transferred,
assigned, encumbered or pledged in any way prior to the vesting of the Option,
whether by operation of law or otherwise, except by will or the laws of descent
and distribution. Except as otherwise provided by Section 5 of this Award
Notice, the Option is only exercisable by you during your lifetime. After
exercising the Option, the sale or other transfer of the shares of Common Stock
shall be subject to applicable laws and regulations under the Exchange Act and
the Securities Act of 1933, as applicable.
10.    Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares of Common Stock covered by the Option until you become the
holder of record of such shares by exercising the Option. Neither the Plan, the
granting of the Option nor this Award Notice gives you any right to remain in
the employment of G&W or any Subsidiary.
11.    Rights of G&W and Subsidiaries. This Award Notice does not affect the
right of G&W or any Subsidiary to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, shares of Common Stock or other securities, including preferred stock, or
options therefor, dissolve or liquidate, or sell or transfer any part of its
assets or business.
12.    Restrictions on Issuance of Shares. If at any time G&W determines that
the listing, registration or qualification of the shares covered by the Option
upon any securities exchange or under any federal, state or local law, or the
approval of any governmental agency, is necessary or advisable as a condition to
the exercise of the Option, the Option may not be exercised in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to G&W.
13.    Plan Controls. The Option is subject to all of the provisions of the
Plan, which is hereby incorporated by reference, and is further subject to all
the interpretations, amendments, rules and regulations

4

--------------------------------------------------------------------------------

that may from time to time be promulgated and adopted by the Committee pursuant
to the Plan. In the event of any conflict among the provisions of the Plan and
this Award Notice, the provisions of the Plan will be controlling and
determinative.
14.    Amendment. Except as otherwise provided by the Plan, G&W may only alter,
amend or terminate the Option with your consent.
15.    Governing Law. This Option grant and Award Notice shall be governed by
and construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law, without giving effect to its conflicts of
law provisions.
16.    Notices. All notices and other communications to G&W, or its designated
agent, required or permitted under this Award Notice shall be written, and shall
be either delivered personally or sent by registered or certified first-class
mail, postage prepaid and return receipt requested, by facsimile or
electronically. If such notice or other communication is to G&W then it should
be addressed to G&W's office at 200 Meridian Centre, Suite 300, Rochester, New
York 14618, Attention: Equity Plan Administrator; Telephone: (585) 328-8601;
Facsimile: (585) 328-8622; Email: EquityPlanAdmin@gwrr.com. If such notice or
other communication is to G&W's designated agent, then it should be addressed
and sent in accordance with established procedures. Each such notice and other
communication delivered personally shall be deemed to have been given when
received. Each such notice and other communication delivered by United States
mail shall be deemed to have been given when it is received, and each such
notice and other communication delivered by facsimile or electronically shall be
deemed to have been given when it is so transmitted and the appropriate
answerback is received.
17.     Language. If you have received this Award Notice or any other document
related to the Plan in a language other than English and if the translated
version bears a meaning that is different from that of the English version, the
English version will control, to the extent permitted by law.
18.    Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and G&W
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan, to the extent
permitted by law.


You understand that G&W and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
G&W, details of all options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient's country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.  You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of stock
acquired upon exercise of the Option, to the extent permitted by law.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein,

5

--------------------------------------------------------------------------------

in any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.


19.    Electronic Delivery. G&W may, in its sole discretion, decide to deliver
any documents related to the Option granted under the Plan (or related to future
options that may be granted under the Plan) by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, hereby agree
to participate in the Plan through an on-line or electronic system established
and maintained by G&W or another third party designated by G&W.


20.    Severability. The provisions of this Award Notice are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


[xx.    Nature of Grant. In accepting the grant, you acknowledge that:


(a)    the Plan is established voluntarily by G&W, it is discretionary in nature
and it may be modified, amended, suspended or terminated by G&W at any time,
unless otherwise provided in the Plan and this Award Notice;


(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;


(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of G&W;


(d)    your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;


(e)    you are voluntarily participating in the Plan;


(f)    the Option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to G&W or the Employer, and which
is outside the scope of your employment contract, if any;


(g)    the Option is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for G&W or the Employer;


(h)    in the event that you are not an employee of G&W, the Option grant will
not be interpreted to form an employment contract or relationship with G&W; and
furthermore, the Option grant will not be interpreted to form an employment
contract with the Employer or any Subsidiary or affiliate of G&W;


(i)    the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;


(j)    if the underlying shares of Common Stock do not increase in value, the
Option will have no

6

--------------------------------------------------------------------------------

value;


(k)    if you exercise your Option and obtain shares of Common Stock, the value
of those shares of Common Stock acquired upon exercise may increase or decrease
in value, even below the exercise price; and


(l)    in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or shares of Common Stock purchased through exercise of
the Option resulting from termination of your employment by G&W or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release G&W and the Employer from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Award Notice, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim.] [NOTE: this section is only applicable in Australia and the Netherlands]


[xy.    Effect of Breach of Certain Covenants.
(a)    In General. If you engage in the conduct described in subsection (c) of
this Section [xy], then, unless the Committee determines otherwise: (i) you
immediately forfeit, effective as of the date you engage in such conduct, the
unexercised portion of the Option; and (ii) you must pay to G&W the amount of
any gain realized or payment received as a result of the exercise of the Option
within the six-month period immediately preceding the date you engage in such
conduct.
(b)    Set-Off. By accepting the Option, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(a) of this Section [xy]. G&W may elect to make any set-off in whole or in part.
If G&W does not recover by means of a set-off the full amount that you owe G&W,
you shall immediately pay the unpaid balance to G&W.
(c)    Conduct. You hereby agree that you will not, without the written consent
of G&W, either during your employment by or service to G&W or any Subsidiary or
thereafter, disclose to anyone or make use of any confidential information which
you acquired during your employment or service relating to any of the business
of G&W or any Subsidiary, except as such disclosure or use may be required in
connection with your work as an employee or consultant of G&W or any Subsidiary.
During your employment by or service to G&W or any Subsidiary, and for a period
of six months after the termination of such employment or service, you will not,
either as principal, agent, consultant, employee, stockholder or otherwise,
engage in any work or other activity in direct competition with G&W or any
Subsidiary. (For purposes of this Section [xy], you shall not be deemed a
stockholder of any company subject to the periodic and other reporting
requirements of the Exchange Act, if your record and beneficial ownership of any
such company amount to not more than five percent of the outstanding capital
stock of any such company.) The non-competition covenant of this Section [xy]
applies separately in the United States and in other countries. Your breach of
the covenant of this subsection (c) shall result in the consequences described
in this Section [xy].] [NOTE: this section is only applicable to some Grantees,
including Executive Officers]
[xz.    Effect of Change in Control.
(a)    Upon the occurrence of a “Change in Control” of G&W, the unvested portion
of the Option shall immediately vest as of the date of the occurrence of such
event.



7

--------------------------------------------------------------------------------

(b)    The term “Change in Control” shall be deemed to have occurred when:
 
(i)    Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding G&W and any Subsidiary and any
employee benefit plan sponsored or maintained by G&W or any Subsidiary
(including any trustee of such plan acting as trustee)), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of G&W representing 35% or more of the combined voting power
of G&W's then outstanding securities (other than indirectly as a result of G&W's
redemption of its securities); provided, however, that in no event shall a
Change in Control be deemed to have occurred under this Section [xz](b)(i) so
long as (x) the combined voting power of shares beneficially owned by (A) G&W's
executive officers (as defined in Rule 16a-1(f) under the Exchange Act) then in
office (the “Executive Officer Shares”), (B) Mortimer B. Fuller and/or Sue
Fuller and their lineal descendents (the “Founder Shares”), and (C) the shares
beneficially owned by any other members of a “group” that includes the Founder
Shares and/or a majority of the Executive Officer shares, exceeds 35% of the
combined voting power of G&W's current outstanding securities and remains the
person or group with beneficial ownership of the largest percentage of combined
voting power of G&W's outstanding securities and (y) G&W remains subject to the
reporting requirements of the Exchange Act; or
(ii)    The consummation of any merger or other business combination of G&W, a
sale of 51% or more of G&W's assets, liquidation or dissolution of G&W or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which either (x) the shareholders of G&W and
any trustee or fiduciary of any G&W employee benefit plan immediately prior to
the Transaction own at least 51% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or other business combination;
(B) the purchaser of or successor to G&W's assets; (C) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be ((A),
(B), (C) or (D), as applicable, the “Surviving Entity”) or (y) the Incumbent
Directors, as defined below, shall continue to serve as a majority of the board
of directors of the Surviving Entity without an agreement or understanding that
such Incumbent Directors will later surrender such majority; or
(iii)    Within any twelve-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to G&W, including any
Surviving Entity. For this purpose, any director who was not a director at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of, or with the
approval of, at least two‑thirds of the directors who then qualified as
Incumbent Directors (so long as such director was not nominated by a person who
commenced or threatened to commence an election contest or proxy solicitation by
or on behalf of a person (other than the Board) or who has entered into an
agreement to effect a Change in Control or expressed an intention to cause such
a Change in Control).] [NOTE: this section is only applicable to some Grantees,
including Executive Officers]

8

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT
The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him
and G&W regarding the [Type] stock options granted by this Award Notice and that
this Award Notice and the Plan supersede all prior oral and written agreements
on that subject.
Dated: ________________________


_______________________________
                    
[Name]


Genesee & Wyoming Inc. By:




_______________________________
Matthew C. Brush
Chief Human Resource Officer

9

--------------------------------------------------------------------------------

[NOTE: only applicable in the Netherlands]
ADDENDUM TO NON-QUALIFIED OPTIONS AWARD NOTICE
THE PARTIES
(1)
GENESEE & WYOMING INC, a company incorporated under the laws of the State of
Delaware, the United States, duly represented by Matthew C. Brush, hereafter
referred to as G&W

And
(2)
[Name], residing at [Address], hereafter referred to as the Beneficiary

The parties referred to under (1) and (2) above are hereafter together referred
to as the Parties.
WHEREAS
(A)
The Beneficiary is [Title] of [Company Name] (the “Employer”) and Beneficiary
has entered into an employment contract with the Employer on [Date];



(B)
G&W has acquired the entire share capital of the Employer on [Date];



(C)
G&W and the Beneficiary have agreed on an option grant as described in the
letter dated [Date];



(D)
In connection with the letter referred to under (C) above, the Parties enter
into an Award Notice (the "Award Notice"); and



(E)
For the purpose of compliance of the Award Notice with the provisions of Dutch
law (if applicable), the terms and conditions of this Addendum shall apply in
deviation of, or in addition to certain terms and conditions of the Award
Notice.



HAVE AGREED ON THE FOLLOWING


1.
DEFINITIONS



Except as provided otherwise in this Addendum, the definitions of the Award
Notice shall apply to this Addendum.


2.
DISABILITY

Clause 6 of the Award Notice shall, in addition to the meaning provided in that
Clause, also apply in the circumstance that the Beneficiary is permanently ill
and that, as a result thereof, the employment contract between the Beneficiary
and the Employer is terminated, in compliance with Dutch law.


3.
[NON COMPETITION



Clause [xy](c) of the Award Notice provides for a non-competition covenant to
which the Beneficiary shall be bound for a period of six months following the
termination of the Beneficiary's employment contract with the Employer. In
deviation of Clause [xy](c) of the Award Notice, the non-competition covenant is
limited solely to the territory of Europe.] [NOTE: this section 3 is only
applicable to some Grantees; insert “3. RESERVED” if not applicable]
4.
DATA PRIVACY



4.1    In deviation of Clause 18 of the Award Notice, the following shall apply.
The Parties acknowledge that all personal data which are necessary for the
performance of the contract provided in the Award Notice shall be

10

--------------------------------------------------------------------------------

collected, used and/or transferred to G&W. The personal data shall be processed
for the exclusive purpose of implementing, administering and managing the
Beneficiary's participation in the Plan. Furthermore, Parties acknowledge that
the Employer shall be the controller in the meaning of the Dutch Data Protection
Act. To the extent necessary, the Beneficiary explicitly agrees with the
processing of his personal data as referred to in this Clause 4 of the Addendum,
and specifically with the transfer of the Beneficiary's personal data to G&W in
the United States.


4.2    The personal data to be processed shall include: the Beneficiary's name,
home address, e-mail address, salary, job title, any shares of stock or
directorships held in G&W, details of all options or any other entitlement to
shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in favour of the Beneficiary, necessary for the performance of the Award Notice.
Upon the vesting of the options, additional information may be required
regarding bank or brokerage account(s) held by the Beneficiary. In case of death
of the Beneficiary, the personal data mentioned in this Clause 4.2 shall also be
required from the Beneficiary's inheritors.


5.
AWARD NOTICE

Unless described otherwise in this Addendum, the terms and conditions of the
Award Notice shall be fully valid and binding between the Parties.


6.
GOVERNING LAW



6.1    This Addendum shall be governed by the laws of the Netherlands.


6.2    The competent court of Rotterdam has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Addendum.


SIGNATORIES
Thus agreed upon and executed in duplicate in ________________________ on
________________.


______________________________________
[Name]




Genesee & Wyoming Inc. By:




_______________________________
Matthew C. Brush
Chief Human Resource Officer









11